 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT

 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,
                                      Case No.:   19CR01792-LAB
11
                Plaintiff,
12
          v.                          ORDER AND JUDGMENT TO DISMISS
13                                    INFORMATION WITHOUT PREJUDICE
     JUAN CARLOS CERVANTES-MORA,
14
                Defendant.
15

16

17

18       Upon motion of the UNITED STATES OF AMERICA, and good cause
19 appearing,

20       IT IS ORDERED that the Information in Criminal Case No. 19CR01792-

21 LAB against defendant JUAN CARLOS CERVANTES-MORA be, and hereby is,

22 dismissed;

23       IT IS SO ORDERED.
24

25 DATED: July 5, 2019
                                     HON. Larry A. Burns
26                                   Chief United States District Judge
27

28
